Title: V. Tobias Lear to the Secretary of State, 16 December 1790
From: Lear, Tobias
To: Jefferson, Thomas


            
              Sir
              United States Decr. 16th. 1790
            
            By the President’s Command I have the honor to transmit the enclosed letter from Winthrop Sargent Esqr Secy of the Western Territory, to the President of the United States: which the President requests may be put with the communications from the Western Territory.—I have the honor to be with the highest respect Sir. Yr most Ob. St.
            
              Tobias Lear S. P. U. S.
            
          